DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-4 and 9-10 are pending. Claim 2 is cancelled and claims 1, 3-4 and 9-10 are examined below.

Claim Objections
Claims 9-10 objected to because of the following informalities:  
Claim 9 line 2 and claim 10 line 2 recite the limitation “MPa of lower” which the examiner believes should be “MPa or lower” and to advance prosecution will be interpreting the limitation of the claims as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi JP2012226862A (cited in the previous office action) in view of Feng CN108400378A (cited in IDS filed 09 July 2020).

	Regarding claim 1, Hayashi teaches an all-solid-state-battery (Hayashi, [0001]-[0003], [0007]-[0056], Figs. 1-8, stacked solid battery 20)
	comprising two or more stacked battery units having a monopolar structure (Hayashi, [0054]-[0056], Fig. 8, monopolar solid batteries 10)
	wherein each of the stacked battery units includes a first current collector layer (Hayashi, [0043], Fig. 8, surface positive electrode current collector 2), 
a first active substance layer (Hayashi, [0038]-[0042], Fig. 8, positive electrode active material layer 1),
a first solid electrolyte layer (Hayashi, [0049]-[0053], Fig. 8, solid electrolyte layer 5),
a second active substance layer (Hayashi, [0044]-[0047], Fig. 8, negative electrode active material layer 3), 
a second current collector layer (Hayashi, [0048], Fig. 8, surface negative electrode current collector 4), 
a second active substance layer, a second solid electrolyte layer, a third active substance layer, and a second current collector layer which are stacked in this order (Hayashi, Fig. 8, surface positive electrode current collector 2, positive electrode active material layer 1, solid electrolyte layer 5, negative electrode active material layer 3, surface negative electrode current collector 4), examiner notes that Fig. 8 shows the structure as claimed herein,
	and the first current collector layer and the first active substance layer that are stacked adjacently are bonded together with an adhesive (Hayashi, Fig. 7, surface positive electrode current collector 2, positive electrode active material 1, adhesive layer 9). Hayashi Fig. 7 shows the first current collector layer and the first active substance layer that are stacked adjacently (Hayashi, Fig. 7, surface positive electrode current collector 2, positive electrode active material 1). Hayashi Fig. 7 further shows an adhesive (Hayashi, Fig. 7, adhesive layer 9) abutting the first current collector layer and the first active substance layer that are stacked adjacently, the adhesive bonding the layers together. Given the broadest reasonable interpretation of the claim limitation “the first current collector layer and the first active substance layer that are stacked adjacently are bonded together with an adhesive”, as set forth above, Hayashi Fig. 7 satisfies the metes and bounds of this claim limitation.
	Hayashi does not disclose wherein the all-solid-state battery is bound at a binding pressure of 1.0 MPa or lower in a stacking direction of the stacked battery units.
	Feng however teaches an all-solid-state battery (Feng, p. 1, lines 28-60, pp.2-7) wherein stacked battery units having a monopolar structure (Feng, p. 2 lines 39-43, p.3 line 57 – p. 4 line 8 and 49-50, p.5 lines 2-6, p.6 lines 11-16, claim 7, p. 6 line 55 – p.7 line 13). Feng further discloses wherein the all-solid-state battery is bound at a binding pressure of 1.0 MPa or lower in a stacking direction of the stacked battery units (Feng, p. 2 lines 45-47, p.5 lines 2-6, p.6 lines 11-6), allowing for a simple and large-scale manufacturing process (Feng, p.2 lines 49-55, p.4 lines 2-8, p.5 lines 8-14, p.6 lines 18-24).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Feng in the all-solid-state battery of Hayashi wherein the all-solid-state battery is bound at a binding pressure of 1.0 MPa or lower in a stacking direction of the stacked battery units in order to simplify the large-scale manufacturing process.

	Regarding claim 3, modified Hayashi further discloses wherein conductive carbon is coated on one side of the first current collector layer or both sides of the first current collector layer (Hayashi, [0038]). The examiner notes that “or” is optional language.
	Modified Hayashi additionally teaches wherein the first active substance layer can be a conductive carbon (Hayashi, [0041]) and being stacked on the first current collector layer would satisfy the limitation wherein conductive carbon is coated on one side of the first current collector layer.

	Regarding claim 4, modified Hayashi further teaches wherein, in at least one of the two or more stacked battery units, a difference between a maximum value and a minimum value of a thickness of a stacked body excluding the first current collector layers from the stacked battery unit is 10 µm or more (Hayashi, [0032], [0042], [0047], [0053]). Examiner notes Hayashi teaches the first active material layer thickness is in the range of 0.1 µm to 1000 µm and more preferably in the range of 10 μm to 50 μm (Hayashi, [0042]), the second active material layer thickness is in the range of 0.1 μm to 1000 μm and more preferably in the range of 10 μm to 50 μm (Hayashi, [0047]), the solid electrolyte layer thickness is in a range of 0.1 μm to 1000 μm, particularly within a range of 0.1 μm to 300 μm, and particularly within a range of 10 μm to 30 μm (Hayashi, [0053]) and a current collector thickness is in the range of 1 μm to 1000 μm, for example, and more preferably in the range of 10 μm to 50 μm (Hayashi, [0032]). Thus, the smallest thickness Hayashi teaches is 1.6 μm and the largest being 7000 μm, which contains the claimed thickness ranges of 10 μm or more.

	Regarding claims 9 and 10, modified Hayashi does not disclose wherein the all-solid-state battery is bound at a binding pressure of 0.7 MPa or lower, or at a binding pressure of 0.2 MPa or lower in a stacking direction of the stacked battery units.
	Feng further teaches wherein the all-solid-state battery is bound at a binding pressure of 0.1-1.0 MPa in a stacking direction of the stacked battery units (Feng, p. 2 lines 45-47, p.5 lines 2-6, p.6 lines 11-6), which range encompasses the claimed values of 0.7 MPa or lower and 0.2 MPa or lower, allowing for a simple and large-scale manufacturing process (Feng, p.2 lines 49-55, p.4 lines 2-8, p.5 lines 8-14, p.6 lines 18-24).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Feng in the all-solid-state battery of Hayashi wherein the all-solid-state battery is bound at a binding pressure of 0.7 MPa or lower, or 0.2 MPa or lower, in a stacking direction of the stacked battery units in order to simplify the large-scale manufacturing process.

Response to Arguments
Applicant’s arguments, see p. 5, filed 17 August 2022, with respect to claims 1-4 have been fully considered and are persuasive. The 112(b) rejection of claims 1-4 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive.

As set forth above Hayashi in view of Feng teaches all of the limitations of claim 1. Applicants states:

“the position of the adhesive layer 9 is not between the first current collector layer and the first active substance layer”

which is not commensurate with the scope of claim 1 because it is not claimed that the adhesive is in the stacked configuration. As set forth above in claim 1, Hayashi Fig. 7 shows the first current collector layer and the first active substance layer that are stacked adjacently (Hayashi, Fig. 7, surface positive electrode current collector 2, positive electrode active material 1). Hayashi Fig. 7 further shows an adhesive (Hayashi, Fig. 7, adhesive layer 9) abutting the first current collector layer and the first active substance layer that are stacked adjacently, the adhesive bonding the layers together. Given the broadest reasonable interpretation of the claim limitation “the first current collector layer and the first active substance layer that are stacked adjacently are bonded together with an adhesive”, as set forth above, Hayashi Fig. 7 satisfies the metes and bounds of this claim limitation.
	Applicant further states:

“Feng described an all solid state lithium ion battery sealed by cold pressing at 0.1-1 MPa. However, this pressure is applied only at the time the battery of Feng is manufactured. Claim 1, as amended, required that the battery be bound at a binding pressure of 1.0 Mpa or layer in a stacking direction of the stacked battery units”

which is not commensurate with the scope of claim 1 because as claim 1 recites, “wherein the all-solid-state battery is bound at a binding pressure of 1.0 MPa or lower in a stacking direction” which Feng meets this limitation as the battery is bound at a pressure of 0.1-1.0 MPa, as applicant has acknowledged. Whether bound under the claimed pressure at the time of manufacture or some other unclaimed and unspecified time, the product is bound at a binding pressure and meets the limitation of the claim. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	In addition, the all solid state battery of Hayashi is substantially identical to the claimed invention as set forth above and the limitation in amended claim 1 that the battery be bound at a binding pressure of 1.0 Mpa or layer in a stacking direction of the stacked battery units is a product-by-process claim. The Courts have held that if the product in the product-by-process claim appears to be the same or similar to that of the prior art, although produced by a different process, absence a showing of nonobvious difference, the claim is unpatentable even though the prior product was made by a different process. See In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974) and  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728     

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728